Citation Nr: 1705860	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-47 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a prostate disorder, to include as secondary to service-connected disease or injury.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board previously remanded this issue in February 2016 for further evidentiary development.


FINDINGS OF FACT

1.  Benign prostatic hyperplasia did not manifest in service and is unrelated to service.

 2.  Benign prostatic hyperplasia is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Benign prostatic hyperplasia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2016).

2.  Benign prostatic hyperplasia is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in February 2016 to afford the Veteran a VA examination to determine the etiology of his claimed prostate condition.  The Veteran attended a May 2016 VA examination, resulting in a May 2016 medical opinion and June 2016 addendum medical opinion.   The issue was readjudicated in a June 2016 Supplemental Statement of the Case (SSOC).
As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a February 2008 letter and additional letters during the period on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a May 2016 VA examination, with an accompanying medical opinion.  A June 2016 addendum medical opinion was also issued.  The Veteran has not argued, and the record does not reflect, that the May 2016 examination when viewed in concert with the June 2016 addendum opinion is inadequate.  38 C.F.R. § 3.159 (c)(4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  The examiner considered the Veteran's relevant medical history and lay statements, and provided a well-reasoned and adequately supported opinion. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III. Service Connection 

The Veteran asserts that his current prostate disorder is due to his active service, or in the alternative, secondary to his service-connected diabetes mellitus.  The Board will address both direct and secondary service connection theories in turn.

Direct Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).  The Veteran's benign prostatic hyperplasia (BPH), is not a condition considered "chronic" under 38 C.F.R. § 3.309 (a).  As a result, these provisions are not applicable. 

In addition, the Board notes that the Veteran served within the Republic of Vietnam, and as a result exposure to herbicide agents has been conceded.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).  However, the medical evidence does not indicate that the Veteran has been diagnosed with prostate cancer.  As a result, presumptive service connection under the provisions of 38 C.F.R. §§ 3.309(e) is not available.

The May 2016 VA examiner diagnosed BPH, or enlarged prostate.
The Veteran has not provided a specific assertion as to how his enlarged prostate is directly related to service.  A review of service treatment records shows no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of a prostate condition.  At the Veteran's January 1971 separation examination, physical examination revealed a normal genitourinary system.  The anus, rectum and prostate were normal.

Private medical records first document a prostate condition in 2007.  A March 2007 treatment record diagnosed benign prostate hypertrophy.

To the extent that the Veteran's lay assertions of record can be construed as evidence that he had a prostate condition in service, the Board finds these statements are not credible.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, the separation examination disclosed that the prostate was normal  As previously noted, the evidence of record suggests that the Veteran was not identified with BPH until 2007.  There is no indication in the record, through either medical or lay evidence, of manifestations of BPH or any other prostate condition in service or in proximity thereto.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  See Kahana, supra; see also Jandreau, supra. 

In sum, there is no reliable evidence linking the Veteran's BPH to service.  The contemporaneous records establish that the prostate was normal at separation.  The more probative evidence establishes that he did not have BPH during service and that his current disorder is not related to any event in service.  The evidence establishes that the remote onset of BPH is unrelated to service.  For all of these reasons, service connection on a direct basis is not warranted for BPH.  WE also note that there is no competent evidence linking BPH to herbicide/ herbicide agent exposure.


Secondary Service Connection

As previously noted, the Veteran asserts that his BPH is secondary to his service-connected diabetes.  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and, (3) nexus evidence establishing a connection between the service-connected disease or injury and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

Any additional impairment resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. § 3.310  was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

In the May 2016 VA medical opinion, the examiner concludes that the Veteran's prostate disorder is less likely than not proximately due to or the result of the Veteran's diabetes.  The examiner explains that diabetes is a "metabolic disorder and/or pancreatic disorder which has no relationship to the prostate nor attendant hormonal expression."

In the June 2016 addendum opinion, a different VA examiner similarly concludes that the Veteran's BPH is less likely than not caused by or aggravated by his service-connected diabetes, or any other service-connected condition.  The examiner explains that a July 2008 VA examiner had also determined that the Veteran's BPH was not due to his diabetes.  The June 2016 examiner further explained that the "major risk factor for BPH is aging....Studies involving diabetes and blood glucose have shown conflicting results, with no conclusive evidence that they are risk factors for causation or stimuli to growth.  The Veteran's other service connected disabilities were noted, and none have been implicated as having a role in causation or stimulating of BPH."

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, supra; Buchanan, supra; Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his diagnosed BPH to his service-connected diabetes.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his BPH and diabetes have been presented.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's current BPH was not caused by or aggravated by his service-connected diabetes or any other service-connected disability.  The Board finds that the Veteran's lay statements are outweighed by the VA examiners' medical opinions as they were based on consideration of the Veteran's contentions, reviews of medical records, and medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed BPH is directly related to service, or in the alternative, secondary to a service-connected diabetes or other service-connected disability, and the claim must be denied.


ORDER

Entitlement to service connection for a prostate disorder, to include as secondary to the Veteran's service-connected disease or injury, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


